Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 9 is directed to further the limit the method steps of claim 8 however claim 9 depends from claim 7. Applicant should review the claim dependency. Correction is required.
Claim 10 contains quotation marks. Applicant should remove the quotation in order to clearly set forth the claim limitations. Further the claim recites a condition for closing the switch however claim 8 has already set forth a condition for closing the switch it is unclear whether the limitations drawn to the switch closing conditions are both required, alternatively  or and/or required to cause the controlling of the switch to close.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Averbukh et al. (US 20160327007).
	With respect to claims 1 and 8-9 Averbukh teaches an emergency starting power supply, comprising: an energy storage module (UC) for storing and providing electrical energy, an output interface (370) electrically connected to the energy storage module, a first detection module (340) electrically connected (see Fig. 3) to the output interface, wherein the first detection module detects a voltage of an automotive battery through the output interface when the output interface is connected to the automotive battery (see Fig. 5 Fig. 17 paragraph 0204), a switch module (330, 530) electrically connected between the energy storage module and the output interface, and a control module (350, 550) electrically connected to the first detection module and the switch module, respectively, wherein the control module is used to determine whether a voltage drop (see rapid drop paragraph 0129 further see paragraph 203) of the battery within a first preset time (time associated with start attempt see Fig. 16, paragraph 0171, 181) is greater than a preset voltage drop (level to issue alert charging is needed paragraph 0122 or level sufficient to start motor/cranking) based on the voltage detected by the first detection module; and the control module controls (paragraph 00126) the switch module to close to 
With respect to claim 5 Averbukh teaches wherein the switch module is in a normally-open state (paragraph 00169-171).  
With respect to claim 7 Averbukh teaches a connection assembly, one end of the connection assembly is detachably (see terminals 370.1-2) connected to the output interface, and the other end is detachably (see clamps Fig. 4) connected to the battery.  
	With respect to claim 10 Averbukh teaches detecting voltage of the storage module (see Fig. 11) and determining the voltages of the battery and storage and determining which is greater (see steps 1205-1230) and controlling the switch to close when the voltage drop of the battery within the first preset time is greater than the preset voltage drop.

Claims 1, 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shenzhen (CN 207388879) based on attached machine translation.
With respect to claims 1 and 8-9 Shenzhen teaches an emergency starting power supply, comprising: an energy storage module (paragraph 0020) for storing and providing electrical energy, an output interface (interface carrying current to car battery) electrically connected to the energy storage module, a first detection module (see detection circuit paragraph 0017) electrically connected (see Fig. 1 or 4, see Kar+) to the output interface, wherein the first detection module detects a voltage of an automotive battery through the output interface when the output interface is connected to the automotive battery (see car battery), a switch module (seen best in Fig. 1 or 4) electrically connected between the energy storage module and the output interface, and a control module (paragraph 0044) electrically connected to the first detection module and the switch module, respectively, wherein the 
With respect to claim 5-6 Shenzhen teaches wherein the switch module is in a normally-open state (paragraph 0063 Shenzhen teaches the process necessary to close the switch).  
With respect to claim 7 Shenzhen teaches a connection assembly, one end of the connection assembly is detachably (portable/self-contained paragraphs 0027-29) connected to the output interface, and the other end is detachably connected to the battery.  
	With respect to claim 10 Shenzhen teaches detecting voltage of the storage module (battery/capacitor) and determining the voltages of the battery and storage and determining which greater (paragraph 0063) and controlling the switch to close when the voltage drop of the battery within the first preset time is greater than the preset voltage drop.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shenzhen (CN 207388879) based on attached machine translation in view of Rumbaugh et al. (US 20180301919)
With respect to claim 2 Shenzhen teaches after the switch module is closed, the control module controls the switch module to open to switch off (paragraph 0012) the electrical connection between the energy storage module and the output interface. Shenzhen does not teach the use of a second time and to switch off the electrical connection between the energy storage module and the output interface when the time during which the switch module closes is greater than a second preset time. Rumbaugh teaches switching off when the time during which the switch module closes is greater than a second preset time (paragraph 0116). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Shenzhen to include the use of such a time for the benefit of saving power.
	With respect to claim  3 Shenzhen teaches a second detection module (see connections to internal battery determining and calculating performance of battery paragraph 009) electrically connected to the energy storage module and the control module, respectively, and the second detection module is used to detecting a voltage (paragraph 0013) of the energy storage module; the control module is further used to determine whether the voltage of the energy storage module is greater (paragraph 0012, 46-47, 52, 63) than the voltage of the battery based on the voltage detected by the first detection module and the second detection module when the output interface is connected to the battery of the automobile, and to control the switch module to close when the voltage of the energy storage module is greater than the voltage of the battery and the voltage drop of the battery within the first preset time is greater than the preset voltage drop.  
	With respect to claim 4 Shenzhen teaches starting however does not teach the use of a prompt module. Rumbaugh teaches the use of a prompt module (see display) electrically connected to a control module (see Fig. 5); the control module is further used to control the prompt module to send (display .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Averbukh in view of Shenzhen (CN 207388879).
With respect to claim 6 Averbukh teaches the switch module comprises a relay (paragraph 0126) and an electronic switch (diode), however does not teach the electronic switch is electrically connected between the relay and the control module, the control module controls the open-close state of the relay by controlling the on-off state of the electronic switch, thereby controlling the state of the electrical connection between the energy storage module and the output interface.  Shenzhen teaches the known configuration of the electronic switch (Q1) is electrically connected between the relay (seen in Fig. 4) and the control module, the control module controls the open-close state of the relay by controlling the on-off state of the electronic switch, thereby controlling the state of the electrical connection between the energy storage module and the output interface.  It would have been obvious to one having ordinary skill in art at the time of the invention to modify Averbukh to include the use of an electronic switch as seen in Shenzhen for the benefit of switching higher currents.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921.  The examiner can normally be reached on Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836